Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 17, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152094(5)                                                                                        Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re KEVIN J. RIEMAN                                                                                              Justices
  _________________________________________                                  SC: 152094
                                                                             ADB: 15-9-GA
  ATTORNEY GRIEVANCE COMMISSION,
             Petitioner.
  _________________________________________/

       On order of the Court, the motion for order to show cause is considered, and it is
  DENIED, because we are not persuaded that the Court should grant the requested relief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 17, 2016
         a1110
                                                                              Clerk